UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4879


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TARON LEON SHULER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:15-cr-00033-WO-1)


Submitted: March 4, 2021                                          Decided: March 18, 2021


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leza L. Driscoll, LAW OFFICE OF LEZA DRISCOLL, PLLC, Raleigh, North Carolina,
for Appellant. Matthew G.T. Martin, United States Attorney, Tanner Lawrence Kroeger,
Assistant United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Taron Leon Shuler appeals the sentence imposed by the district court after

revocation of his supervised release. He argues that his sentence is procedurally and

substantively infirm because he did not willfully fail to pay restitution. For the reasons that

follow, we affirm Shuler’s sentence.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.     [We] will affirm a revocation sentence if it is within

the statutory maximum and is not plainly unreasonable.” United States v. Patterson, 957

F.3d 426, 436 (4th Cir. 2020). We “must first determine whether the sentence is

procedurally or substantively unreasonable.” Id. Only when the sentence is unreasonable

will we “determine whether the sentence is plainly unreasonable.” Id. at 437.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Chapter Seven policy statement range

and the applicable [18 U.S.C.] § 3553(a) sentencing factors.” Id. at 436; see 18 U.S.C.

§ 3583(e) (listing relevant factors). “A revocation sentence is substantively reasonable if,

in light of the totality of the circumstances, the court states an appropriate basis for

concluding that the defendant should receive the sentence imposed.” United States v.

Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted), cert. denied,

__ S. Ct. __, No. 20-6513, 2021 WL 161125 (U.S. Jan. 19, 2021). “A sentence within the

policy statement range is presumed reasonable.” United States v. Padgett, 788 F.3d 370,

373 (4th Cir. 2015) (internal quotation marks omitted).



                                              2
      With these standards in mind, our review leads us to conclude that the district court

did not err in concluding that Shuler’s failure to make restitution payments was willful.

Moreover, Shuler’s sentence is procedurally and substantively reasonable and, therefore,

not plainly unreasonable. Accordingly, we affirm the judgment revoking supervised

release. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3